MOORE, Circuit Judge
(concurring):
I concur in so much of the majority opinion as concludes that the tenants are entitled to “just compensation” for their “removable trade fixtures” (so found by the District Court). Being uncertain, however, as to the majority’s views with respect to value, I wish to state separately my opinion concerning the applicable law. Judge Dimock correctly interpreted the phrase “removable trade fixtures” to mean those fixtures which could be removed without much damage to the realty to which they were affixed, but not without damage to themselves. Hence, the fixtures had one value to the tenants while attached to the realty and a lesser value when removed from the premises. Clearly, the difference between these two values is the amount the Government must pay as compensation for the fixtures. In calculating the value of the fixtures to the tenants while attached to the realty, the commissioners started with the new value of the fixtures and deducted accrued depreciation assuming useful lives for the fixtures of 20 years. The majority, on the other hand, state that they “cannot assume that the tenants would be able to derive any value from their fixtures beyond the expiration of their leases” and this in the face of the fact that seven tenants had been deriving just such value during their continued occupancy at the time of condemnation even though their leases had expired some time before. Had the government not taken this property, there was no reason to assume that the landlord would have evicted each tenant on a month-to-month basis at the end of the month or at the expiration of a lease. The tenants were pursuing their small businesses on the property, using for this purpose their trade fixtures. To the tenants, the fixtures had value for as long (not exceeding their actual useful lives) as the tenants could reasonably have expected to remain on the premises either under an existing lease, as hold-over tenants, or under a new lease. This value the Government should pay for if the words “just compensation” are to have any realistic meaning.
One more point should be stressed which I do not find clearly explained in the majority opinion. Under Judge Dimock’s decision, the tenants were allowed to remove their trade fixtures, as they had a right to do at any time under New York law, and were to be compensated for the difference between the value of their fixtures in place on the condemned premises and the value of the fixtures once detached and removed. Under the majority decision, the Government must “condemn” the fixtures and thus, presumably, assume title to them. So construed, the result would be that the tenants would lose not only the value of their fixtures attached to the condemned premises, but also their right to remove the fixtures when they vacated the premises. I assume that the District Court will instruct the commissioners on remand to compensate the tenants at least for the value of their fixtures detached and removed even if, according to the majority opinion, the tenants had “no legally enforceable assurance” (beyond the expiration of their leases) that they would derive any value from the fixtures on the condemned *600premises. The right of removal is the heart of the law of fixtures. Its purpose is “ ‘„to protect those who, having an estate less than a fee in the land, had made improvements upon it which, if they could not retain, would be lost to them,’ In re Mayor, etc. of the City of New York, 39 App.Div. 589, 594, [57 N.Y.S. 657, 660] * * * ” United States v. Certain Property, etc., 344 F.2d 142, 149 (2d Cir. 1965). The fact that the useful life of the fixture would exceed the length of the term would not lessen the tenant’s right to sever it. Only by such a construction can an unconstitutional deprivation of property without compensation be avoided.